Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20180049245, US-provisional-application US 62418072, cited for priority, henceforth “Islam”) and in view of Jung et al. (US 20170207843, henceforth “Jung”).
Examiner’s note: in what follows, references are drawn to Islam unless otherwise mentioned.
Regarding claim 1, Islam teaches an information reporting method (FIG. 2), comprising:
selecting a downlink beam by a terminal during a random access procedure, wherein the downlink beam being a beam that is  (FIG . 2 illustrates a process flow 200 for ; 
sending, by the terminal, a random access request to the access network device by using a random access resource associated with the downlink beam (FIG. 2 at 220, UE 115-a selects a resource and/or RACH waveform for transmission of the RACH message to base station 105-a. At 225, UE 115-a transmits a RACH message to base station 105-a. The RACH message may be transmitted on the selected RACH resource and/or RACH waveform. The RACH message may be transmitted during an entire duration of a corresponding random access subframe, for example, during each symbol of the random access subframe. In some aspects, the RACH message may be transmitted during an entire duration of a corresponding random access slot, subframe, occasion, burst, burst set, and the like. The RACH waveform may be selected based on the selected DL beam and may include a RACH preamble, a cyclic shift, etc., see [0082]-[0083]. This technique is sued by the terminal for sending a random access request to the access network device by using a random access resource associated with the downlink beam.); and
sending, by the terminal, identification information of the downlink beam selected during the random access procedure to the network (The resource and/or RACH waveform is selected based, at least in certain aspects, on the selected DL beam, (e.g., based on the index of the selected DL beam, based on the symbol of a subframe of the DL synchronization signal of UE 115-a may convey the best or preferred DL beam using an index or identification in a RACH msg1, see [0096]. In another example, the RACH message may include an identification or index of the preferred DL beam, see [0097].
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) the downlink beam being a beam that is configured to send information to the terminal by an access network device in a network. However, Jung discloses the missing/crossed limitations comprising: (1) the downlink beam being a beam that is configured to send information to the terminal by an access network device in a network (FIG. 4 is a diagram showing a structure of a frame for feeding back a multiple beam ID and a beam measurement value, see [0156]-[0157]. A UE performs initial cell access, an RACH procedure is described here. When the UE obtains downlink synchronization from an eNB and selects a beam (whose signal quality is greater than or equal to that of a best beam or a threshold) through which it can communicate with an eNB, it transmits an RACH preamble using a resource corresponding to the beam. It should be understood that the UE may also include the beam information in a corresponding RACH preamble, see [0553]-[0554]. This technique is used to configure the downlink beam to send information to the terminal by an access network device in a network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Jung in order to make a more effective method by improving the communication efficiency, see (Jung, [0083].).
Regarding claim 25, Islam teaches a terminal (FIGS. 8,9, 11), comprising: 
a processor (FIG. 11 item 1120, see [0162].); and 
a memory for storing instructions executable by the processor (The memory 1125 may store computer-readable, computer-executable software 1130 including instructions that, when executed, cause the processor to perform various functions described herein, see [0164].); 
wherein the processor is configured to: select a downlink beam during a random access procedure, the downlink beam being a beam (FIG . 2 illustrates a process flow 200 for RACH conveyance of DL synchronization beam information. At 215, UE 115-a identifies a selected DL beam of the DL synchronization beams to use for communications from base station 105-a to UE 115-a, see [0075]-[0081]. After completing the subsequent steps, base station 105-a transmits subsequent messages to UE 115-a using the selected DL beam at 235. In some cases, the selected DL beam is a preferred DL beam, see [0082]-[0086]. The missing/crossed out limitations will be discussed in view of Jung.); 
send a random access request to the access network device by using a random access resource associated with the downlink beam (FIG. 2 at 220, UE 115-a selects a resource and/or RACH waveform for transmission of the RACH message to base station 105-a. At 225, UE 115-a transmits a RACH message to base station 105-a. The RACH message may be transmitted on the selected RACH resource and/or RACH waveform. The RACH message may be transmitted during an entire duration of a corresponding random access subframe, for example, during each symbol of the random access subframe. In some aspects, the RACH message may be transmitted during an entire duration of a corresponding random access slot, subframe, occasion, burst, burst set, and the like. The RACH waveform may be selected based on the selected DL beam and may include a RACH preamble, a cyclic shift, etc., see [0082]-; and 
send identification information of the downlink beam selected during the random access procedure to the network (The resource and/or RACH waveform is selected based, at least in certain aspects, on the selected DL beam, (e.g., based on the index of the selected DL beam, based on the symbol of a subframe of the DL synchronization signal of the selected DL beam, etc.), see [0082]. In some aspects, base station 105-a may identify the selected DL beam by associating the resource and/or RACH waveform with an index of the selected DL beam, see [0084]. In some cases, UE 115-a may convey the best or preferred DL beam using an index or identification in a RACH msg1, see [0096]. In another example, the RACH message may include an identification or index of the preferred DL beam, see [0097].
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) the downlink beam being a beam that is configured to send information to the terminal by an access network device in a network. However, Jung discloses the missing/crossed limitations comprising: (1) the downlink beam being a beam that is configured to send information to the terminal by an access network device in a network (FIG. 4 is a diagram showing a structure of a frame for feeding back a multiple beam ID and a beam measurement value, see [0156]-[0157]. A UE performs initial cell access, an RACH procedure is described here. When the UE obtains downlink synchronization from an eNB and selects a beam (whose signal quality is greater than or equal to that of a best beam or a threshold) through which it can communicate with an eNB, it transmits an RACH preamble using a resource corresponding to the beam. It should be understood that the UE may also include the beam information in a corresponding RACH 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s apparatus by adding the teachings of Jung in order to make a more effective apparatus by improving the communication efficiency, see (Jung, [0083].).
Regarding claim 26, Islam teaches a non-transitory computer-readable storage medium with computer programs stored thereon that, when executed by a processor, cause the processor to implement an information reporting method comprising (FIG. 11, software 1530 may include code to implement aspects of the present disclosure, including code to support RACH conveyance of DL synchronization beam information for various DL-UL correspondence states. Software 1530 may be stored in a non-transitory computer-readable medium such as system memory or other memory, see [0187].): 
selecting a downlink beam by a terminal during a random access procedure, the downlink beam being a beam  (FIG . 2 illustrates a process flow 200 for RACH conveyance of DL synchronization beam information. At 215, UE 115-a identifies a selected DL beam of the DL synchronization beams to use for communications from base station 105-a to UE 115-a, see [0075]-[0081]. After completing the subsequent steps, base station 105-a transmits subsequent messages to UE 115-a using the selected DL beam at 235. In some cases, the selected DL beam is a preferred DL beam, see [0082]-[0086]. The missing/crossed out limitations will be discussed in view of Jung.); 
sending, by the terminal, a random access request to the access network device by using a random access resource associated with the downlink beam (FIG. 2 at 220, UE 115-a selects a resource and/or RACH waveform for transmission of the RACH message to base station 105-a. At 225, UE 115-a transmits a RACH message to base station 105-a. The RACH message may be transmitted on the selected RACH resource and/or RACH waveform. The RACH message may be transmitted during an entire duration of a corresponding random access subframe, for example, during each symbol of the random access subframe. In some aspects, the RACH message may be transmitted during an entire duration of a corresponding random access slot, subframe, occasion, burst, burst set, and the like. The RACH waveform may be selected based on the selected DL beam and may include a RACH preamble, a cyclic shift, etc., see [0082]-[0083]. This technique is sued by the terminal for sending a random access request to the access network device by using a random access resource associated with the downlink beam.); and 
sending, by the terminal, identification information of the downlink beam selected during the random access procedure to the network (The resource and/or RACH waveform is selected based, at least in certain aspects, on the selected DL beam, (e.g., based on the index of the selected DL beam, based on the symbol of a subframe of the DL synchronization signal of the selected DL beam, etc.), see [0082]. In some aspects, base station 105-a may identify the selected DL beam by associating the resource and/or RACH waveform with an index of the selected DL beam, see [0084]. In some cases, UE 115-a may convey the best or preferred DL beam using an index or identification in a RACH msg1, see [0096]. In another example, the RACH message may include an identification or index of the preferred DL beam, see [0097].
 the downlink beam being a beam that is configured to send information to the terminal by an access network device in a network. However, Jung discloses the missing/crossed limitations comprising: (1) the downlink beam being a beam that is configured to send information to the terminal by an access network device in a network (FIG. 4 is a diagram showing a structure of a frame for feeding back a multiple beam ID and a beam measurement value, see [0156]-[0157]. A UE performs initial cell access, an RACH procedure is described here. When the UE obtains downlink synchronization from an eNB and selects a beam (whose signal quality is greater than or equal to that of a best beam or a threshold) through which it can communicate with an eNB, it transmits an RACH preamble using a resource corresponding to the beam. It should be understood that the UE may also include the beam information in a corresponding RACH preamble, see [0553]-[0554]. This technique is used to configure the downlink beam to send information to the terminal by an access network device in a network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s apparatus by adding the teachings of Jung in order to make a more effective apparatus by improving the communication efficiency, see (Jung, [0083].).
Regarding claim 8, Islam and Jung teach all the claim limitations of claim 1 above; and Islam further teaches further comprising: 
recording, by the terminal, signal quality of at least one downlink beam for being selected by the terminal during the random access procedure, wherein the at least one downlink beam is in a cell to which the terminal belongs (FIG. 3 illustrate a system 300 for wireless communications that supports RACH conveyance of DL synchronization beam ; and 
sending, by the terminal, (As one non-limiting example, there may be 16 different DL beams available. Thus, UE 115-b may use four bits to convey the DL beam information to base station 105-b, see [0098]. The missing/crossed out limitations will be discussed in view of Jung.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) sending, by the terminal, the recorded signal quality to the network. However, Jung discloses the missing/crossed limitations comprising: (1) sending, by the terminal, the recorded signal quality to the network (The UE performs measurement and transmits feedback information based on the measurement to an eNB. In this case, the feedback information may have one of the following configurations. Beam feedback information configured with eNB beam ID (bit stream, bit map)+beam quality measurement value (RSRP, RSRQ, CQI, SINK, SNR, RSSI, . . . ), see [0141]-[0143].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Jung in order to make a more effective method by improving the communication efficiency, see (Jung, [0083].).
Regarding claim 9, Islam and Jung teach all the claim limitations of claim 8 above; and Islam further teaches wherein recording the signal quality of the at least one downlink beam for being selected by the terminal during the random access procedure further comprises: recording, the signal quality of the downlink beam selected during the random access procedure (FIG. 3 illustrate a system 300 for wireless communications that supports RACH conveyance of DL synchronization beam information. The UEs within the coverage area of base station 105-b may receive the DL synchronization signals on DL synchronization beams 305. The UE 115-b may identify which DL synchronization signal is best, (e.g., strongest received signal strength, best channel quality, etc.), and identify this as the selected DL beam. UE 115-b may then select a resource and/or RACH waveform to use for transmission of the RACH message based on the selected DL beam, for example the preferred DL beam. In one example, the resource and/or RACH waveform used for the transmission of the RACH message may correspond to the symbol of the selected DL beam, see [0092]-[0097]. This technique is used for recording, the signal quality of the downlink beam selected during the random access procedure.).
Claims 2, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20180049245, US-provisional-application US 62418072, cited for priority, henceforth “Islam”) and in view of Jung et al. (US 20170207843, henceforth “Jung”) and further in view of You et al. (US 20200322031, henceforth “You”).
Regarding claim 2, Islam and Jung teach all the claim limitations of claim 1 above; and Islam further teaches wherein the identification information of the downlink beam further comprises (The resource and/or RACH waveform may be selected 
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) the identification information of the downlink beam further comprises a synchronization signal and physical broadcast channel block (SSB) index corresponding to the downlink beam. However, You discloses the missing/crossed limitations comprising: (1) the identification information of the downlink beam further comprises a synchronization signal and physical broadcast channel block (SSB) index corresponding to the downlink beam (The identification information includes but is not limited to identification information of the beam that is indicated by a synchronization signal or a broadcast channel that is transmitted through the beam, and includes but is not limited to identification information (for example, an SSB index) of the beam that is indicated by a synchronization signal block (SS block, or SSB) transmitted through the beam. The SSB includes at least a primary synchronization signal (PSS) and/or a secondary synchronization signal (SSS) and/or the physical broadcast channel (PBCH), see [0190].).

Regarding claim 27, Islam and Jung teach all the claim limitations of claim 25 above; and Islam further teaches wherein the identification information of the downlink beam comprises (The resource and/or RACH waveform may be selected based, at least in certain aspects, on the selected DL beam, (e.g., based on the index of the selected DL beam, based on the symbol of a subframe of the DL synchronization signal of the selected DL beam, etc.), see [0082]. The beam sweeping operation improves communications when correspondence does not hold between DL and UL channels, UE 115-b may select the frequency region and/or the waveform configuration for transmitting the random access signal based on the index of the best or preferred DL synchronization signal on the DL synchronization beam 305. In some cases, UE 115-a may convey the best or preferred DL beam using an index or identification in a RACH msg1, see [0096]. The missing/crossed out limitations will be discussed in view of You.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) the identification information of the downlink beam further comprises a synchronization signal and physical broadcast channel block (SSB) index corresponding to the downlink beam. However, You discloses the missing/crossed limitations comprising: (1) the identification information of the downlink beam further comprises a synchronization signal and physical broadcast channel block (SSB) index corresponding to the downlink beam (The identification information includes but is not limited to identification information of the beam that is indicated 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of You in order to make a more effective method by improving transmission reliability, see (You, [abstract].).
Claims 3, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20180049245, US-provisional-application US 62418072, cited for priority, henceforth “Islam”) and in view of Jung et al. (US 20170207843, henceforth “Jung”) and further in view of Yu et al. (US 20180227899, henceforth “Yu”).
Regarding claim 3, Islam and Jung teach all the claim limitations of claim 1 above; and Islam further teaches wherein the identification information of the downlink beam is sent to the network  (In some cases, UE 115-a may convey the best or preferred DL beam using an index or identification in a RACH msg1, see [0096]. In another example, the RACH message may include an identification or index of the preferred DL beam, see [0097]. The missing/crossed out limitations will be discussed in view of Yu.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) the identification information of the downlink beam is sent to the network in response to an unsuccessfully completed random access procedure. However, Yu discloses the missing/crossed limitations comprising: (1) the identification information of the downlink beam is sent to the in response to an unsuccessfully completed random access procedure (In one example, UE does not identify NW reaction for a certain amount of time after BFRQ transmission and the number of BFRQ transmission has reached a maximum pre-defined or pre-configured value, and optionally the above-mentioned contention-based RACH fails to recover the connection neither. In another example, UE performs BFRQ retransmission if UE does not identify NW reaction for a certain amount of time. After a maximum pre-defined/configured number of retransmissions, unsuccessful recovery from beam failure is declared if UE still does not identify NW reaction for another amount of time, and optionally the above-mentioned contention-based RACH fails to recover the connection neither. Furthermore, unsuccessful recovery from beam failure can be indicated to higher layer for further action if all means fail, see [0038]. The dedicated resources carry information required for beam failure recovery action, e.g., DL BS beam ID of candidate BPL where beam failure recovery is to take place, triggered event (if multiple recovery events are configured), and candidate beam quality information, see [0040].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Yu in order to make a more effective method by providing a robust control-signaling scheme to facilitate the beamforming operation in mmWave cellular network systems, see (Yu, [0024].).
Regarding claim 28, Islam and Jung teach all the claim limitations of claim 25 above; and Islam further teaches wherein the identification information of the downlink beam is sent to the network (In some cases, UE 115-a may convey the best or preferred DL beam using an index or identification in a RACH msg1, see [0096]. In another example, the RACH message may include 
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) the identification information of the downlink beam is sent to the network in response to an unsuccessfully completed random access procedure. However, Yu discloses the missing/crossed limitations comprising: (1) the identification information of the downlink beam is sent to the network in response to an unsuccessfully completed random access procedure (In one example, UE does not identify NW reaction for a certain amount of time after BFRQ transmission and the number of BFRQ transmission has reached a maximum pre-defined or pre-configured value, and optionally the above-mentioned contention-based RACH fails to recover the connection neither. In another example, UE performs BFRQ retransmission if UE does not identify NW reaction for a certain amount of time. After a maximum pre-defined/configured number of retransmissions, unsuccessful recovery from beam failure is declared if UE still does not identify NW reaction for another amount of time, and optionally the above-mentioned contention-based RACH fails to recover the connection neither. Furthermore, unsuccessful recovery from beam failure can be indicated to higher layer for further action if all means fail, see [0038]. The dedicated resources carry information required for beam failure recovery action, e.g., DL BS beam ID of candidate BPL where beam failure recovery is to take place, triggered event (if multiple recovery events are configured), and candidate beam quality information, see [0040].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Yu in order to make a more effective method by providing a robust control-signaling scheme to facilitate the beamforming operation in mmWave cellular network systems, see (Yu, [0024].).
Claims 4, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20180049245, US-provisional-application US 62418072, cited for priority, henceforth “Islam”) and in view of Jung et al. (US 20170207843, henceforth “Jung”) and further in view of Takeda et al. (US 20180227899, henceforth “Takeda”).
Regarding claim 4, Islam and Jung teach all the claim limitations of claim 1 above; and Islam further teaches wherein (The missing/crossed out limitations will be discussed in view of Takeda.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) the random access procedure is triggered and executed in any scenario of a connection establishment scenario, a connection recovery scenario, a beam failure recovery (BFR) scenario, a radio link failure (RLF) scenario, and a connection reestablishment scenario. However, Takeda discloses the missing/crossed limitations comprising: (1) the random access procedure is triggered and executed in any scenario of a connection establishment scenario, a connection recovery scenario, a beam failure recovery (BFR) scenario, a radio link failure (RLF) scenario, and a connection reestablishment scenario (Fig. 1 is a schematic diagram of decision on an radio link failure (RLF) based on IS/OSS. Fig. 2 is a diagram illustrating one example of a BFR procedure. Fig. 3 is a diagram illustrating one example of time/frequency resources of the BFR procedure according to a first aspect. Fig. 4 is a diagram illustrating one example of a BWP and CORESET-BFR, see [0011]. When the CRC of the PDCCH is masked by the C-RNTI, the PDCCH can be received and detected only by the UE, and therefore is connection recovery, see [0085]. A random access preamble for establishing connection with a cell is conveyed on the PRACH, see [0114]. So, the random access procedure is triggered and executed in any scenario of a connection establishment scenario, a connection recovery scenario, a beam failure recovery (BFR) scenario, a radio link failure (RLF) scenario, and a connection reestablishment scenario.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Takeda in order to make a more effective method by appropriately configuring frequency resources used for a beam failure recovery procedure, see (Takeda, [abstract].).
Regarding claim 29, Islam and Jung teach all the claim limitations of claim 25 above; and Islam further teaches wherein (The missing/crossed out limitations will be discussed in view of Takeda.).
the random access procedure is triggered and executed in any scenario of a connection establishment scenario, a connection recovery scenario, a beam failure recovery (BFR) scenario, a radio link failure (RLF) scenario, and a connection reestablishment scenario. However, Takeda discloses the missing/crossed limitations comprising: (1) the random access procedure is triggered and executed in any scenario of a connection establishment scenario, a connection recovery scenario, a beam failure recovery (BFR) scenario, a radio link failure (RLF) scenario, and a connection reestablishment scenario (Fig. 1 is a schematic diagram of decision on an radio link failure (RLF) based on IS/OSS. Fig. 2 is a diagram illustrating one example of a BFR procedure. Fig. 3 is a diagram illustrating one example of time/frequency resources of the BFR procedure according to a first aspect. Fig. 4 is a diagram illustrating one example of a BWP and CORESET-BFR, see [0011]. When the CRC of the PDCCH is masked by the C-RNTI, the PDCCH can be received and detected only by the UE, and therefore is effective in case where a contention-free random access procedure for configuring the BFR request resource to the UE in a dedicated manner is used. On the other hand, when the CRC of the PDCCH is masked by the C-RNTI, the PDCCH can be received and detected by the UE that has transmitted the corresponding BFR request, and is effective in a case where a contention-based random access procedure for configuring the BFR request resource between a plurality of UEs in a shared manner is used. In this regard, in the case of the latter, contention-resolution needs to be performed, and therefore the UE that has received the BFR request response may transmit a PUSCH (Msg. 3) including the C-RNTI of the UE in response to the BFR request response, see [0062]. The BFR procedure is similar to connection recovery, see [0085]. A random access preamble for establishing connection with a cell is conveyed on the PRACH, see 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Takeda in order to make a more effective method by appropriately configuring frequency resources used for a beam failure recovery procedure, see (Takeda, [abstract].).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20180049245, US-provisional-application US 62418072, cited for priority, henceforth “Islam”) and in view of Jung et al. (US 20170207843, henceforth “Jung”) and further in view of Yang et al. (US 20200178134, henceforth “Yang”).
Regarding claim 10, Islam and Jung teach all the claim limitations of claim 8 above; and Islam further teaches wherein a total number of downlink beams selected by the terminal during the random access procedure is n, where n is a positive integer, and recording, the signal quality of the at least one downlink beam provided for the terminal to select during the random access procedure further comprises: (FIG. 3 illustrate a system 300 for wireless communications that supports RACH conveyance of DL synchronization beam information. The UEs within the coverage area of base station 105-b may receive the DL synchronization signals on DL synchronization beams 305. The UE 115-b may identify which DL synchronization signal is best, (e.g., strongest received signal strength, best 
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording signal quality of the n downlink beams when n is less than or equal to a preset threshold; and recording signal quality of t downlink beams in the n downlink beams when n is greater than the preset threshold. However, Yang discloses the missing/crossed limitations comprising: (1) recording signal quality of the n downlink beams when n is less than or equal to a preset threshold; and recording signal quality of t downlink beams in the n downlink beams when n is greater than the preset threshold (FIG. 1 at step 101,  by determining whether the first blockage event occurs to the antenna of the terminal, whether a quality loss occurs to beam links corresponding to at least a second predetermined number of downlink beams among a first predetermined number of downlink beams corresponding to a single antenna panel of the terminal, so as to know whether an antenna panel of the mobile terminal is blocked. At step 102, transmitting a beam switching request to a network-side device, in a case that the first blockage event occurs, where the first blockage event includes that a quality loss occurs to beam links corresponding to at least a second predetermined number of downlink beams, the second predetermined number of downlink beams are from a first predetermined number of downlink beams corresponding to one antenna panel of the terminal, and the first predetermined number is greater than or equal to the second predetermined number, see [0049]-[0052].  FIG.3 shows another embodiment which includes steps 1011 and 1012. Step 1011 includes: monitoring a quality measurement parameter of each beam link of the first predetermined number of beam links corresponding to the one antenna panel of the terminal. Step 1012 includes: determining that occurrence of the first blockage event is monitored, in a case that the number of beam links .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Yang in order to make a more effective method by improving the accuracy of measurements and the accuracy of event determination, see (Yang, [0065].).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20180049245, US-provisional-application US 62418072, cited for priority, henceforth “Islam”) in view of Jung et al. (US 20170207843, henceforth “Jung”) , Yang et al. (US 20200178134, henceforth “Yang”) and further in view of Gao et al. (US 20200178134, henceforth “Gao”).
Regarding claim 11, Islam, Jung and Yang teach all the claim limitations of claim 10 above; and Islam further teaches further comprising:
recording, by the terminal, signal quality of (FIG. 3 illustrate a system 300 for wireless communications that supports RACH conveyance of DL synchronization beam information. The UEs within the coverage area of base station 105-b may receive the DL synchronization signals on DL synchronization beams 
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording, by the terminal, signal quality of m downlink beams when n is less than the preset threshold t, where the m downlink beams are first m downlink beams selected from downlink beams sorted based on signal quality in descending order, the downlink beams are not selected by the terminal during the random access procedure, and m is a positive integer. However, Gao discloses the missing/crossed limitations comprising: (1) recording, by the terminal, signal quality of m downlink beams when n is less than the preset threshold t, where the m downlink beams are first m downlink beams selected from downlink beams sorted based on signal quality in descending order, the downlink beams are not selected by the terminal during the random access procedure, and m is a positive integer (FIG. 4 at 405, comparing, by the terminal, a reception quality of the pilot signal with a reference reception quality obtained based on reception qualities of a plurality of beam training signals, and determining, based on a result of the comparison, whether the beam reciprocity of the base station is established or not. Comparing, by the terminal, the reception qualities of all of the plurality of downlink beam training signals, and determining a maximum value of the reception qualities which is denoted as A, wherein the downlink transmission beam corresponding to the maximum value is an optimal downlink transmission beam; the reception quality of the pilot signal transmitted using a reciprocal beam is denoted as B. Sorting, by the terminal, the reception qualities of all of the plurality of downlink beam training signals in a descending order, and selects reception qualities s (denoted as A1, A2, . . . , AK) of top K downlink beam training signals in a sorting result; the 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Gao in order to make a more effective method by improving a communication quality, see (Gao, [0062].).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20180049245, US-provisional-application US 62418072, cited for priority, henceforth “Islam”) and in view of Jung et al. (US 20170207843, henceforth “Jung”) and further in view of Deng et al. (WO 2016086144, henceforth “Deng”).
Regarding claim 12, Islam and Jung teach all the claim limitations of claim 1 above; and Islam further teaches further comprising: 
 (The missing/crossed out limitations will be discussed in view of Deng.);
 and  (The missing/crossed out limitations will be discussed in view of Jung.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording, by the terminal, a number of times of transmitting a preamble corresponding to at least one downlink beam selected during the random access procedure, (2) sending, by the terminal, the recorded number of times of transmitting the preamble to the network. However, Deng  discloses the missing/crossed limitations comprising: (1) recording, by the terminal, a number of times of transmitting a preamble corresponding to at least one downlink beam selected during the random access procedure (In one embodiment, the mWTRU may try an RA resource set individually, for example, until successful or maximum attempts have been reached. An mWTRU may try another RA resource set if, for example, only if a previous RA resource set was unsuccessful, for example, if maximum attempts was reached without success, see [0217]. An RA or PRACH resource set may be or include a transmission sequence which may be referred to as a preamble, a resource in time and/or frequency, and/or RA response (RAR) window information. The terms RA resource set and PRACH resource set may be used interchangeably, see [0219]. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by enabling the PRACH transmission to be contained spatially in the direction towards the targeted SCmB uplink receive beam, see (Deng, [0254].).
Jung discloses the missing/crossed limitations comprising: (1) sending, by the terminal, the recorded number of times of transmitting the preamble to the network (The UE performs measurement and transmits feedback information based on the measurement to an eNB, see [0141]-[0143]. This technique is used for sending, by the terminal, the recorded number of times of transmitting the preamble to the network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Jung in order to make a more effective method by improving the communication efficiency, see (Jung, [0083].).
Claims 5, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20180049245, US-provisional-application US 62418072, cited for priority, henceforth “Islam”) and in view of Jung et al. (US 20170207843, henceforth “Jung”) and further in view of Islam et al. (US  20190110242, us-provisional-application US 62570412 cited for priority, henceforth “Islam2”).
Regarding claim 5, Islam and Jung teach all the claim limitations of claim 1 above; and Islam further teaches further comprising: (The missing/crossed out limitations will be discussed in view of Islam2.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording, by the terminal, a congestion situation of the downlink beam selected during the random access procedure; and sending, by the terminal, the congestion situation to the network. However, Islam2 discloses the missing/crossed limitations comprising: (1) recording, by the terminal, a congestion situation of the downlink beam selected during the random access procedure; and sending, by the terminal, the congestion situation to the network (In certain aspects, the congestion level in the network for different SSBs may be different due to interference. For example, certain SSBs may be transmitted in a direction where there are a large number of UEs 120 trying to access BS 110 and there may be more congestion, while certain SSBs may be transmitted in a direction where there are a fewer number of UEs 120 trying to access BS 110 and there may be less congestion. Due to the difference in congestion for the different SSBs/beams/directions from BS 110, certain aspects herein relate to providing different BI for UEs 120 to use for RACH procedures based on the SSB used by the UE 120 to perform RACH (which may be based on the location of UE 120/direction of UE 120 with respect to BS 110). By providing different BIs for different SSBs, an appropriate BI can be indicated based on 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Islam2 in order to make a more effective method by providing different backoff indicators for performing random access for different spatial beams transmitted by a base station, see (Islam2, [0028].).
Regarding claim 30, Islam and Jung teach all the claim limitations of claim 25 above; and Islam further teaches  wherein the processor is further configured to: (The missing/crossed out limitations will be discussed in view of Islam2.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording, by the terminal, a congestion situation of the downlink beam selected during the random access procedure; and sending, by the terminal, the congestion situation to the network. However, Islam2 discloses the missing/crossed limitations comprising: (1) recording, by the terminal, a congestion situation of the downlink beam selected during the random access procedure; and sending, by the terminal, the congestion situation to the network (In certain aspects, the congestion level in the network for different SSBs may be different due to interference. For example, certain SSBs may be transmitted in a direction where there are a large number of UEs 120 trying to access BS 110 and there may be more congestion, while certain SSBs may be transmitted in a direction where there are a fewer number of UEs 120 trying to access BS 110 and there may be less congestion. Due to the difference in congestion for the different SSBs/beams/directions from BS 110, certain aspects herein relate to providing different BI for UEs 120 to use for RACH procedures based on the SSB used by the UE 120 to perform RACH (which may be based on the location of UE 120/direction of UE 120 with respect to BS 110). By providing different BIs for different SSBs, an appropriate BI can be indicated based on the congestion level for a particular direction, instead of one BI being used for different directions with different congestion levels. Accordingly, a UE may not receive a BI that indicates more congestion than the actual congestion in a given direction, which reduces the latency for the UE to perform RACH. Further, a UE may not receive a BI that indicates less congestion than the actual congestion in a given direction, which reduces the UE performing RACH too often when there is congestion, thereby reducing waste of communication resources in the network and processing resources of the UE, see [0084]. This technique is used by the terminal for recording a congestion situation of the downlink beam selected during the random access procedure; and sending, by the terminal, the congestion situation to the network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Islam2 in order to make a more effective method by providing different backoff indicators for performing random access for different spatial beams transmitted by a base station, see (Islam2, [0028].).
Claims 6, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20180049245, US-provisional-application US 62418072, cited for priority, henceforth “Islam”) and in view of Jung et al. (US 20170207843, henceforth “Jung”), Islam et al. (US  20190110242, us-provisional-application US 62570412 cited for priority, henceforth “Islam2”)and further in view of Akkarakaran et al. (US 20190037604, henceforth “Akkarakaran”).
Regarding claim 6, Islam, Jung and Islam2 teach all the claim limitations of claim 5 above; and Islam further teaches wherein recording the congestion situation of the downlink beam selected during the random access procedure comprises: (The missing/crossed out limitations will be discussed in view of Akkarakaran.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording, by the terminal, congestion indication information corresponding to identification information of an ith downlink beam, the congestion indication information is configured to indicate whether congestion exists in the ith downlink beam, where i is a positive integer. 
However, Akkarakaran discloses the missing/crossed limitations comprising: (1) recording, by the terminal, congestion indication information corresponding to identification information of an ith downlink beam, the congestion indication information is configured to indicate whether congestion exists in the ith downlink beam, where i is a positive integer (In wireless communications system 100, UEs 115 and base stations 105, may communicate over one or more active beams, which may correspond to a transmit beam used at the transmitting misaligned (e.g., due to beam switch failure, signal blockage, UE mobility, etc.) such that the UE and base station may not be able to communicate over the obstructed active beam pair(s) due to the beam failure. Various techniques as discussed herein may provide for the identification that a certain beam has failed, and beam recovery. In some cases, a UE 115 may detect a failure in a downlink beam or an uplink beam, and initiate a beam recovery. In other cases, a base station 105 may detected a failure in a downlink beam or an uplink beam, and initiate a beam recovery, see [0120]. This technique is used by the terminal for recording congestion indication information corresponding to identification information of an ith downlink beam, the congestion indication information is configured to indicate whether congestion exists in the ith downlink beam, where i is a positive integer.
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teaching of Akkarakaran in order to make a more effective method by improving system performance, see (Akkarakaran, [0073].).
Regarding claim 31, Islam, Jung and Islam2 teach all the claim limitations of claim 30 above; and Islam further teaches  wherein the processor is configured to record the congestion situation of the downlink beam selected during the random access procedure by: (The missing/crossed out limitations will be discussed in view of Akkarakaran.).
recording congestion indication information corresponding to identification information of an ith downlink beam, where the congestion indication information is configured to indicate whether congestion exists in the ith downlink beam, and i is a positive integer. 
However, Akkarakaran discloses the missing/crossed limitations comprising: (1) recording congestion indication information corresponding to identification information of an ith downlink beam, where the congestion indication information is configured to indicate whether congestion exists in the ith downlink beam, and i is a positive integer (In wireless communications system 100, UEs 115 and base stations 105, may communicate over one or more active beams, which may correspond to a transmit beam used at the transmitting device and a receive beam at a receiving device (e.g., a beam pair). In some cases, the active beam pair(s) may become misaligned (e.g., due to beam switch failure, signal blockage, UE mobility, etc.) such that the UE and base station may not be able to communicate over the obstructed active beam pair(s) due to the beam failure. Various techniques as discussed herein may provide for the identification that a certain beam has failed, and beam recovery. In some cases, a UE 115 may detect a failure in a downlink beam or an uplink beam, and initiate a beam recovery. In other cases, a base station 105 may detected a failure in a downlink beam or an uplink beam, and initiate a beam recovery, see [0120]. This technique is used by the terminal for recording congestion indication information corresponding to identification information of an ith downlink beam, the congestion indication information is configured to indicate whether congestion exists in the ith downlink beam, where i is a positive integer.
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teaching of Akkarakaran in .
Claims 7, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20180049245, US-provisional-application US 62418072, cited for priority, henceforth “Islam”) and in view of Jung et al. (US 20170207843, henceforth “Jung”), Islam et al. (US  20190110242, us-provisional-application US 62570412 cited for priority, henceforth “Islam2”) and further in view of Huang et al. (US 20210083746, henceforth “Huang”).
Regarding claim 7, Islam, Jung and Islam2 teach all the claim limitations of claim 5 above; and Islam further teaches wherein recording the congestion situation of the downlink beam selected during the random access procedure further comprises: 
 (The missing/crossed out limitations will be discussed in view of Huang.); or
(The missing/crossed out limitations will be discussed in view of Huang.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording first information that is configured to indicate that all downlink beams selected by the terminal during the random access procedure are congested, (2) recording second information that is configured to indicate that at least one downlink beam selected by the terminal during the random access procedure is uncongested.
recording first information that is configured to indicate that all downlink beams selected by the terminal during the random access procedure are congested (Propagation characteristics of a wireless signal in a mmWave frequency band are different from those in sub 6 GHz (below 6 GHz) bandwidth, because the former has stronger pathloss and blockage. For control channels under different beams (for example, different CORESETs), the UE can detect quality of each control beam to determine whether it is strong enough for reliable control transmission. For this purpose, a network configures M RSs (Reference Signals), corresponding to M CORESETs, each RS uses a same beamforming matrix as a corresponding CORESET for beamforming, and enables the UE to detect channel quality of the PDCCH transmission assumed under the beam. If all beams fail, the UE can report this event to the gNB, see [0005]. This technique is used for recording first information that is configured to indicate that all downlink beams selected by the terminal during the random access procedure are congested.), (2) recording second information that is configured to indicate that at least one downlink beam selected by the terminal during the random access procedure is uncongested (The UE may also report a new candidate beam that can meet a certain reliability index and can be used for subsequent PDCCH transmission. The new candidate beam can be selected from a group of candidate beams. The UE selects based on measurement results of a set of RS resources configured for new beam selection, see [005]. This technique is used for recording second information that is configured to indicate that at least one downlink beam selected by the terminal during the random access procedure is uncongested.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teaching of Huang in order to make a more effective method by implemented in software and the technician can construct 
Regarding claim 32, Islam, Jung and Islam2 teach all the claim limitations of claim 30 above; and Islam further teaches wherein the processor is configured to record the congestion situation of the downlink beam selected during the random access procedure by: 
(The missing/crossed out limitations will be discussed in view of Huang.); or 
(The missing/crossed out limitations will be discussed in view of Huang.).   
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording first information that is configured to indicate that all downlink beams selected by the terminal during the random access procedure are congested, (2) recording second information that is configured to indicate that at least one downlink beam selected by the terminal during the random access procedure is uncongested.
However, Huang discloses the missing/crossed limitations comprising: (1) recording first information that is configured to indicate that all downlink beams selected by the terminal during the random access procedure are congested (Propagation characteristics of a wireless signal in a mmWave frequency band are different from those in sub 6 GHz (below 6 GHz) bandwidth, because the former has stronger pathloss and blockage. For control channels under different beams (for example, different CORESETs), the UE can detect quality of each control beam to determine whether it is strong enough for reliable control transmission. For this purpose,  (2) recording second information that is configured to indicate that at least one downlink beam selected by the terminal during the random access procedure is uncongested (The UE may also report a new candidate beam that can meet a certain reliability index and can be used for subsequent PDCCH transmission. The new candidate beam can be selected from a group of candidate beams. The UE selects based on measurement results of a set of RS resources configured for new beam selection, see [005]. This technique is used for recording second information that is configured to indicate that at least one downlink beam selected by the terminal during the random access procedure is uncongested.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teaching of Huang in order to make a more effective method by implemented in software and the technician can construct the corresponding hardware circuit to realize the corresponding function without considering the cost, see (Huang, [0275].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464